Atkinson, J.
A tenant instituted an action to enjoin his landlord from declaring forfeiture of the lease and taking possession .of the property. On exception to an order granting a temporary injunction the judgment of the trial court was reversed. Byrd v. Piha, 165 Ga. 397 (141 S. E. 48). Subsequently an amendment to the defendant’s original answer set up a money demand for double rent. On the trial all questions were eliminated except the defendant’s right to double rent. On this question the judge directed a verdict against the allowance of double rent. The defendant excepted. In the circumstances the case, though originally in equity, was converted into a case at law, purely upon a money demand. The Supreme Court has not jurisdiction of the writ of error, and the case will be transferred to the Court of Appeals which has jurisdiction. Brandt v. Buckley, 151 Ga. 582 (107 S. E. 773) ; Cochran v. Stephens, 155 Ga. 134 (116 S. E. 303) ; City of Reynolds v. Carter, 159 Ga. 229 (125 S. E. 380).

Transferred to Court of Appeals.


All the Justices concur.